Judgment determining eligibility for a promotion examination to- the position of Court Clerk I, unanimously modified, on the law, to the extent of limiting eligibility to those persons who have served one year or more in the title of Assistant Court Clerk, and, as so modified, affirmed, without costs and without disbursements. (Matter of Gonlon v. McGoy, 27 A D 2d 280.) Concur — Capozzoli, J. P., Tilzer, Rabin and McNally, JJ.; Tilzer and Rabin, JJ., concur under constraint of Matter of Conlon v. McGoy (27 A D 2d 280). [51 Misc 2d 311.]